Case 1:18-cv-03543-FB-ST Document 57-8 Filed 06/05/20 Page 1 of 5 PageID #: 416




                  EXHIBIT H
Case 1:18-cv-03543-FB-ST Document 57-8 Filed 06/05/20 Page 2 of 5 PageID #: 417




CONFIDENTIAL                                                   DELTA_HS_001229
Case 1:18-cv-03543-FB-ST Document 57-8 Filed 06/05/20 Page 3 of 5 PageID #: 418




CONFIDENTIAL                                                   DELTA_HS_001230
Case 1:18-cv-03543-FB-ST Document 57-8 Filed 06/05/20 Page 4 of 5 PageID #: 419




CONFIDENTIAL                                                   DELTA_HS_001231
Case 1:18-cv-03543-FB-ST Document 57-8 Filed 06/05/20 Page 5 of 5 PageID #: 420




CONFIDENTIAL                                                   DELTA_HS_001232
